 In the Matter Of JAMES R. KEARNEY CORPORATIONandINTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS, LOCAL 1145, A. F. L.andKEARNEY EMPLOYEES BENEFIT ASSOCIATION, PARTY TO THE CONTRACTCase No. 14-C-1001.-Decided January 7, 1949DECISIONANDORDEROn April 15, 1947, Trial Examiner Maurice M. Miller issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.'The Trial Examiner further foundthat the Respondent had not engaged in certain other alleged unfairlabor practices, and recommended that the complaint be dismissedwith respect to such allegations.Thereafter, the Respondent and theAssociation filed exceptions to the Intermediate Report, and the Re-spondent also filed a supporting brief zThe Board 3 has reviewed the rulings made by the Trial Examiner atthe hearing, and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner except insofar as they are inconsistentwith this Decision and Order.The Trial Examiner found, and we agree, that the Respondent vio-lated Section 8 (1) and (2) of the Act with respect to the Association.2The provisions of Section8 (1) and (2) of the Act, which theTrial Examiner foundwere violated, are continued in Section 8 (a) (1) and(2) of the Act,as amended by theLabor Management RelationsAct, 1947.2 Because the record and the exceptions and brief,in our opinion,adequately present theissues and the positions of the parties, the Respondent's request for oral argument is herebydenied.8Pursuant to the provisionsof Section 3 (b) of the Act,as amended,the Board hasdelegated its powers in connectionwith thiscase to a three-man panel consisting of theundersigned Board Members [Chairman Herzog and Members Murdock and Gray].81 N. L.R. B., No. 8.26 JAMES R. KEARNEY CORPORATION27We rely particularly on the continuing financial support contributedby the Respondent to the Association virtually since its formation.4We further rely on the adoption by the Respondent of the "KearneyPlan" concerning wages in 1944, and the pay-period change in 1946,in order to discourage its employees from persisting in their considera-tion of outside affiliation; 5 the participation of supervisors in the ad-ministration of the Association; 6 and the various events that occurredin connection with the formation of the Association.Here, we referto the speech given by the Respondent's president, implying a threatof reprisal for joining or assisting an outside union and suggestingthe formation of an unaffiliated labor organization; the participationof Department Head Larkin in the formation of the Association; andPlant Superintendent Friedrich's permission to the employees to meeton company property for that purpose.The Respondent concedes that the Association has been a labor or-ganization since 1943, when the parties first entered into an agreement.The Respondent contends, however, that the Association was not alabor organization before that time.Like the Trial Examiner, we findno merit in this contention.The Association was formed in responseto Kearney, Sr.'s, speech about the need for a labor organization; itwas authorized by its original bylaws to deal with the Respondentconcerning working conditions; 7 and even before the 1943 agreementit considered and discussed at its meetings various questions involvingconditions of employment, all as set forth in the Intermediate Report.4 This support,which was first extended many years before any grant of recognitionby the Respondent,consisted of the gift of the Respondent's share of the profits of certainvending machines installed and operated by third parties in the plant..SeeMatter ofThe Carpenter Steel Company,76 N. L. R. B. 670, where we found a violation of Section8 (1) and(2) of the Act, based in part upon similar conduct by the employer.Accord:Matter of Lane Lifeboat&Davit Corporation,60 N. L R. B. 473;Matter of G4lflllan Bros.,Inc.,53 N. L R B. 574,enf'd in this respect 148 F.(2d) 990 (C. A. 9).CompareMatter of The Fairfield Engineering Company,74 N. L.R. B. 827,829, wherewe reached a contrary conclusion upon noting that the labor organization was lawfullyformed and recognizedbeforethe employer permitted it to install and operate vendingmachines and retain the profits.We expressly found that the employer did not have... any other purpose in agreeing to this arrangement than to effect a practicalsolution of the problem with which[itwas] then faced as the result of the requestof the employees for water coolers.Matter of Harvey Chalmers&Son, Inc.,75 N. L.R. B. 435;Matter of Sifers CandyCo., 75 N. L. R. B.296, enf'd 171 F.(2d) 63(C. A. 10), Nov. 29, 1948. See, also, theFairfield Engineeringcase cited above,where the Board held that acts of assistance whichmight otherwise be innocent assumed unlawful significance when timed to discourage rivalorganizational activity.6 The Respondent contends that its department heads are not supervisors.On the factsappearing in the record,we agree with the Trial Examiner that this contention lacksmerit.Matter of Dayton,Price & Company,Ltd.,73 N. L. R. B. 149;Matter of UnionUnderwear Company, Inc.,63 N. L. it. B. 92.7 The definition of the term"labor organization" in Section 2 (5) of the Act includes anorganization whose "purpose"is to deal with an employer concerning working conditions. 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn finding a violation of Section 8 (1) and (2) of the Act, however,we do not rely on the following subsidiary findings of the TrialExaminer : (1) the anti-union "comments" of certain supervisorsand the "admonition" of Superintendent Friedrich, because thesestatements were not inherently coercive, as the Trial Examiner con-ceded, and because they did not become unlawful because of the "con-text" in which they were made, as the Trial Examiner erroneouslyfound.(2)The Respondent's failure to require "any proof of...majority" before recognizing the Association in 1943 becauseuncontradicted testimony by the Respondent's attorney, whom theTrial Examiner specifically credited in all other respects, shows thatthe Respondent had previously requested and received evidence ofthe Association's majority.(3)The fact that the 1937 petition wasprepared on company property by a non-supervisory office employee,as there is no evidence that the Respondent knew of this activity.On the facts of this case, moreover, we do not agree with the TrialExaminer's conclusion that the Respondent's conduct amounted todominationof the Association, within the meaning of ourCarpenterSteeldecision.'We shall accordingly order the Respondent to ceaseand desist from interfering with or supporting the Association, andfrom recognizing the Association unless and until it is certified.Butwe shall dismiss the allegation of domination, and shallnotorder theRespondent to disestablish the Association.'ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, James R. KearneyCorporation, St. Louis, Missouri, and its officers, agents, successors,and assigns, shall:1.Cease and desist from :(a) Interfering with the administration of, or contributing finan-cial or other support to, Kearney Employees Benefit Association, orinterfering with the formation or administration of, or contributingfinancial or other support to, any other labor organization of itsemployees;(b)Recognizing or in any other manner dealing with KearneyEmployees Benefit Association, or any successor thereto, as the col-lective bargaining representative of any of its employees, unless anduntil such organization shall have been certified as such representativeby the Board;Matter of The CarpenterSteel Company,76 N. L. R. B. 670.Matterof HersheyMetal Products Company,76N. L.R. B. 695. JAMES R. KEARNEY CORPORATION29(c)Giving effect to its agreement of December 11, 1943, withKearney Employees Benefit Association, or to any extension, renewal,modification, or supplement thereof, or to any other agreement withthis labororganizationor any successor thereto, unless and until suchlabor organization shall have been certified by the Board as the col-lective bargaining representative of the employees involved;provided,however, that nothing herein shall be construed to require the Re-spondent to vary any substantive provisions of such agreement, or toprejudice the assertion by employees of any rights that they may havethereunder;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist International Brotherhood ofElectricalWorkers, Local 1145, affiliated with the American Federa-tion of Labor, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining or othermutual aid or protection, and to refrain from any or all of such activi-ties except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition ofemployment as authorized in Section 8 (a) (3) of the Act,as guar-anteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Withdraw and withhold recognition from Kearney EmployeesBenefit Association as to the collectivebargaining representative ofany of its employees, unless and until thisorganizationshall havebeen certified as such representative by the Board;(b)Post at its plant in St. Louis,Missouri,copies of the noticeattached hereto marked "Appendix A." 10 Copies of said notice, to befurnished by the Regional Director for the FourteenthRegion,shall,after being duly signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof and maintainedby it for sixty (60) consecutive days thereafter,in conspicuousplaces,including all places where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that saidnotices arenot altered, defaced, or covered by any othermaterial;(c)Notify the Regional Director for the FourteenthRegion inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.10 In the event this Order is enforced by decree of a United States Court of Appeals, thereshall be inserted in the notice,before the words, "A Decision and Order,"the words, "ADecree of the United States Court of Appeals Enforcing." 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDAND IT IsFURTHER ORDEREDthat the complaint be, and it hereby is,dismissed insofar as itallegesthat the Respondent violated Section8 (1) of the Act other than by the foregoing unfair labor practices,and that the Respondent dominated the formation or administrationof Kearney Employees Benefit Association in violation of Section 8(1) and (2) of the Act.APPENDIX ANOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL WITHDRAW AND WITHHOLD all recognition from KEAR-NEY EMPLOYEES BENEFIT ASSOCIATION as the collective bargainingrepresentative of any of our employees,unless and until suchorganization shall have been certified as such representative by theNational Labor Relations Board.WE WILL NOT recognize or in any manner deal with KEARNEYEMPLOYEES BENEFIT ASSOCIATION,or any successor thereto, as thecollective bargaining representative of any of our employees,unless and until such organization shall have been certified as suchrepresentative by the Board.WE WILL NOT give effect to any agreement with KEARNEYEMPLOYEES BENEFIT ASSOCIATION,or any successor thereto, unlessand until such organization shall have been certified by the Boardas the collective bargaining representative of the employeesinvolved;provided,Iwwever,that nothing in the Decision andOrder requires us to vary any substantive provisions of any suchagreement or to prejudice the assertion by any employee of rightsacquired thereunder;WE WILL NOT interfere with the administration of or contributefinancial or other support to KEARNEY EMPLOYEES BENEFIT Asso-cIATION, or interfere with the formation or administration of orcontributefinancial or other support to any other labororganization.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organiza-tion, to form labor organizations, to join or assist INTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS, LOCAL 1145, A. F. L., orany other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in other con-certed activities for the purpose of collective bargaining or other JAMES R.KEARNEY CORPORATION31mutual aid or protection, and to refrain from any or all of suchactivities except to the extent that such right may be affected by anagreementrequiring membership in a labor organization as acondition of employment as authorized in Section8 (a) (3) ofthe Act.All our employeesare free to become or remain members of INTER-NATIONAL BROTHERHOOD OF ELECTRICAL WORKERS,LOCAL 1145, A. F. L.,or any otherlabor organization.JAMES R. KEARNEY CORPORATION,Employer.By ------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. Harry G.Carlson,for the Board.Mr. John C.Vogel,of St.Louis, Mo., for the respondent.Mr. Gail Gibson,of Brentwood,Mo., for the Electrical Workers.Mr. Fred J. Hoffnieister,of St. Louis, Mo., for the Association.STATEMENT OF THE CASEUpon an amended charge duly filed by the International Brotherhood ofElectrical Workers, Local 1145, affiliated with the American Federation of Labor,herein designated as the Electrical Workers, the National Labor Relations Board,herein called the Board,by its Regional Director for the Fourteenth Region (St.Louis, Missouri),issued its complaint dated July 16, 1946,against the James R.Kearney Corporation of St. Louis, Missouri,herein called the respondent,alleg-ing that the respondent had engaged in and was engaging in unfair labor prac-tices affecting commerce,within the meaning of Section 8 (1) and (2) andSection 2 (6) and(7) of the National Labor Relations Act, 49 Stat 449, hereincalledthe ActCopiesof the complaint,accompanied by the amended chargeand notice of hearing,were duly served upon the respondent,the ElectricalWorkers and the Kearney Employees Benefit Association,herein designated asthe Association.With respect to the unfair labor practices,the complaint alleged,in sub-stancd,that the respondent:(1) in or about June of 1937, initiated,sponsoredand assisted in the formation of the Association,and has, at all times thereafter,dominated and interfered with its administration and contributed to its support;and (2)from June 1937 to the date of the complaint,has (a)urged and per-suaded employees to join and remain members of the Association,(b)warnedemployees not to join or remain members of an outside labor organization, (c)threatened employees with reprisals if they joined or assisted an outside union,(d) permitted and encouraged solicitation of members by the Association onCompany premises during working hours,(e) granted individual wage increasesand general automatic wage increases to employees at times when the ElectricalWorkers were engaged in organizational activity among the employees,and (f)credited such wage increases to the Association, in order to induce employees to 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDadhere to it and refuse to join or assist the Electrical Workers.The complaintwent on to allege that the respondent, by the foregoing acts, had interfered with,restrained, and coerced its employees in the exercise of the rights guaranteed inSection 7 of the statute.The answer of the respondent, dated July 25, 1946, admitted certain allegationsof the complaint with respect to its business operations, but denied the commis-sion of any unfair labor practice.A further answer, of substantial similartenor, was also filed on behalf of the Association.Pursuant to notice, a hearing was held between October 14 and October 18,1945, both dates inclusive, at St. Louis, Missouri, before Maurice M. Miller, theTrial Examiner duly designated by the Chief Trial Examiner.The Board, therespondent and the Association were represented at the hearing by counsel, andthe Electrical Workers by a representative.All participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, and to intro-duce evidence pertinent to the issues was afforded all the parties.At the con-clusion of the case for the Board, oral argument upon the record was presentedon behalf of the Electrical Workers, whose representative thereupon left thehearing.Before his departure, however, the representative stated expresslyfor the record that the union which filed the charge had no objection to thefurther conduct of the hearing without his active participation.At the close ofthe testimony, counsel for the Board, the respondent and the Association arguedorally upon the record.Thereafter, counsel for the Board moved to conform thepleadings to the proof with respect to formal matters.There was no objection,and the motion was granted. Counsel for the respondent and the Associationthen moved to dismiss the proceeding in its entirety.The motion was takenunder advisement by the undersigned ; it will be disposed of by the findings offact, conclusions of law, and recommendations embodied in this report.A briefhas been received from counsel for the respondent.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, James R. Kearney Corporation, is a Missouri corporationhaving its principal office and place of business at St. Louis, Missouri, where itis engaged in the manufacture of overhead and underground utilities equipment.The company presently employs approximately 200 persons.During the calendaryear of 1945, it purchased raw materials valued in excess of $1,000,000, of whichapproximately 75 percent was purchased and shipped to the St. Louis plantfrom points outside the State of MissouriDuring the same period, the re-spondent manufactured and sold finished products valued inexcess of$1,000,-000 of which approximately 75 percent was sold and shipped from the St. Louisplant to points outside the State of Missouri.The answer of the respondent admits, and the undersigned finds, that thefirm is engaged in commerce within the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDThe International Brotherhood of Electrical Workers, Local 1145, affiliatedwith the American Federation of Labor, and Kearney Employees Benefit Asso-ciation, unaffiliated, are labor organizations admitting to membership employeesof the respondent. JAMES R. KEARNEY CORPORATIONIII.THE UNFAIRLABOR PRACTICESA.The generalcourse of the unfair labor practices1.The formation of the Association33The respondent corporation,according to the testimony of its superintendent,was established in July of 1926. So far as the record shows,the employees ofthe respondent made no attempt to achieve self organization in the decadeof development and expansion which followed.Early in June of 1937,on a datewhich does not appear in the record several representatives of the Congress ofIndustrial Organizations appeared before the respondent's plant and distributedhandbills to the employeesThere is no indication in the record,however, thattheir activity in this connection created any significant response.'Within a few days thereafter,according to the credited testimony of wit-nesses for the respondent and the Board,James R. Kearney,Sr., then thepresident of the respondent,called the employees to a meeting in the factory,in the middle of the morning,and addressed them on the subject of employeeorganization.A reconciliation of the available testimony indicates that Kear-ney, in the course of his talk, spoke briefly about the growth and developmentof the company,and recapitulated for the employees the benefits which the re-spondent had already undertaken to provide-itsvacation policy, the annualChristmas party, and the bonuses which its employees traditionally receivedupon that festive occasion.Mr. Kearney,according to the credited testimonyof witnesses for the Board,then referred to the concept of employee organiza-tion,and gave it as his opinion that the employees of the respondent,at sometime or another,would have to consider their desires in that connection.Heindicated that the employees would have full freedom of action, and that theywould be free, in fact, to choose representation by an "outside" union or toform an organization of their own. Several witnesses for the Board, al-though they could not recall the specific language used by Mr. Kearney, testi-fied credibly that he had implied by his remarks that the choice of an "outside"organization by the employees might create a situation in which "perhaps" hecould not be as "generous" as he had been "in the past" with respect to thebenefits previously enumerated. Immediately after this address, which ap-pears to have been of relatively short duration, the employees returned to theirwork.The meeting in question appears to have stimulated extensive discussion amongthe employees with respect to the possibility of forming an independent organiza-tion.George F. Rode, a rank-and-file employee, conferred with Tom Lloyd, afellow worker then employed in the office of the respondent,in this connection.The latter,according to Rode, arranged for the preparation of a petition to beIThe witnesses,with one exception,could recall no details about the message embodiedin the handbill,or the circumstances of the distributionJohn Neikirk,a former employee,and president of the Association in 1938 and 1939,testified that Plant SuperintendentFriedrich advised him before lie left the plant on the date in question to refuse any hand-bill that might be offered him, but stated that lie had in fact accepted a handbill from oneof the men engaged in the distribution and had returned it, unread,to the other individualsimilarly engaged at the timeFriedrich denied that he had advised the employees not toaccept a handbillThe testimony of Neikirk,in the opinion of the undersigned, wassubstantially colored by interest,set forth elsewhere in this reportIn the absence ofspecific corroboration,therefore,the undersigned will make no finding that the incidentto which reference is made occurred in the manner which he described 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDsigned by all the employees and subsequently brought to Rode a document whichappearedto have been typedin the respondent's office, for the purpose of enablingthe employees to indicatetheir desireswith respectto theformationof an in-dependent organization?The employees of the respondentwere thereuponadvised,by wordof mouth,that the petition would be available for signature inthe alley atthe rear of the plant,during the luncheon hour.Roy Larkin, oneof the respondent's department heads, testifiedwithout contradiction that thepetitionwas discussed by employees in his presence,and that he questionedseveralof them about theiropinion of the proposal to form a"union."AccordingtoRode, whose testimony in this connection was substantiallycorroboratedby otherwitnesses for the Board,almostall of theemployees as-sembledin the alley to sign the documentin question aShortly thereafter,a notice was postedon the bulletin boardat the plant,advising the employees of a meeting to be held in thefactory on June 22, 1937,to complete the formationof theorganizationwhichhad been foreshadowed bythe execution of the petition already mentioned 4The meeting was held at 4: 30p. in., immediately after the end of the working day.Officers were elected, plansfor a picnicwerediscussed,and arrangements were made for apollof the em-ployees-to determine the amount of monthly dues.In addition,according tothe minutes of themeeting,a suggestion was made, and approved,that JudgeFred J.Hoffmeister,a local attorney,be named as counsel for the organization.The minutes of the meetingcontain no indication of the purpose for which it wasintendedthatcounsel be retained.One monthlater,on July 23,the Association held its second meeting.Accord-ing to the minutes, thepurpose of the meetingwas to haveJudge Hoffmeister,counsel forthe Association,answer"any questionthatmight arise" with re-spect to the organization.When calledupon,accordingto the minutes, theattorney gave "a very interesting talk" on the subject of collective bargaining.°On September3,Rode, who had been elected presidentof theAssociation,presented a set of "By-Laws" for the consideration of the membership ° Thedocument, as read, was formally adopted by a vote of the members present.Under its terms, the membership of the Association was divided into 11departments, including the office and engineering personnel.Any employee ofthe respondent was to be eligible for membership, "in the department mostnearly corresponding to the class of work done by him," provided he was "ofgood moral character" and was able to exhibit "a high standard of workmanship"in the class of work to which he was assigned for a period of at least 2 months.a The document in question was not available at the hearing,and Rode could not recallthe language employed thereinHe testified,however, that Lloyd came down from theoffice and presented the document to him with a paragraph already typed at the top of thepage.3Larkin, the present Secretary of the Association,testified that he signed the petitionand became a member of the "original"organization.All of the respondent's departmentheads,according to Larkin,presently maintain membership in the Association."Rode testified that lie had requested and received the permission of SuperintendentFriedrich to hold the meeting in the plant after working hoursThis was denied byFriedrichUpon the entire record and his observation of the witnesses,the undersignedcredits Rode.6The minutes of the meeting contain no indication of the place at which it was held.So far as the record shows,however,the initial meeting, already noted, appears to havebeen the only meeting of the Association held upon the property of the respondent.6The minutes of the Association contain no indication of the authority by which the"By-Laws"had been prepared,or the person who prepared them. JAMES R. KEARNEY CORPORATION35However, the document contained a specific provision intended to operate as alimitation upon the right to membership, which read as follows :No person having the authority to hire or discharge employees and no personoccupying an official position with the employer, shall be eligible for mem-bership.'In addition, it established an initiation fee of 50 cents, and dues of 25 cents permonth.Detailed discussion of the Association's organizational structure does notappear to be essential for the purposes of the present case. It is sufficient tonote that the "By-Laws" of the organization contained elaborate provisions withrespect to the rights and responsibilities of the members, and that they establishedan Executive Committee to administer the affairs of the Association, the mem-bers of which were to be chosen from each of the various departments previouslymentioned.The powers and responsibility of the Executive Committee wereoutlined in considerable detail.They included a specific provision which readas follows :The Executive Committee shall have the right to appoint an attorney orattorneys, in fact or in law, to act on its behalf, and on behalf of the Associa-tion, in legal proceedings or for the purpose of dealing with the employeron matters concerning working conditions of the employees.Provision is made for the selection of officers, including a president, vice-president,secretary and treasurer, together with such additional officers andstandingcommittees or special committees as may be appointed by the president with theconsent of the Executive Committee. The document, in addition, containedspecific provisions, comparable in their wealth of detail to those already noted,with respect to the powers and responsibility of the elected officers.Article VI of the "By-Laws" dealt at length with the procedure to be followedin connection with the adjustment of matters in dispute between the membersof the Association and the management. It read as follows :SEC. 1.Any matter of dispute or dissatisfaction between a member ormembers of this Association and the management, which is not satisfactorilyadjusted after reasonable efforts by the employee or the Executive Com-mittee member of his Department may be referred throughsaidExecutiveCommittee member to the Executive Committee.SEC. 2.The Executive Committee shall consider such matter promptlyat a regular or special meeting.SEC. 3.The Executive Committee may also consider matters of disputereferred to it by the management.SEC. 4.After due, consideration of such matter, the Executive Committeethrough one or more of its members in person or through its duly appointedattorney, not a member of this Association, may negotiate the matter withthe management, or its representative. If the matter cannot be satisfactorilyadjusted in this manner, it may be referred to an arbitration committee ofthree (3) persons, the Committee being empowered to appoint one arbitrator,the Company one, and the third to be appointed by these two.° It should be noted, at this point, that the clause in question, literally applied, wouldnot and did not operate to exclude from membership in the Association all persons in therespondent's employ who occupied the position of a supervisor, within the meaning of thedefinition utilized by the Board829595-50-vol 81-4 36DECISIONSOF NATIONALLABOR RELATIONS BOARDThe further provisions of the "By-Laws" related to the payment of sick anddisability benefits, the order of business at meetings of the Association, and theprocedure to be followed in connection with amendments.2.The early history of the AssociationSome time before the organization of the Association, on a date which does notappear in the record, the American Legion had secured permission from therespondent to install a mechanical canteen upon the respondent's premises, forthe convenience of the employees.According to the credited testimony of Super-intendent Friedrich, who described the arrangement pursuant to which the ma-chine was installed, it was understood by the parties that the profits derivedfrom its operation were to be divided between the company which serviced themachine and the American Legion, which intended to use its share of the pro-ceeds for a charitable object.On a date within the same period of time, whichagain does not appear in the record, and in any event before the organization ofthe Association, the company also permitted the installation of a Coca-Cola ma-chine upon the premises.At the time of its installation all of the profits derivedfrom the operation of this machine were retained by the Coca-Cola distributor.Shortly after the formation of the Association, however, the respondent wasadvised by the company which serviced the canteen that the American Legionwas no longer interested in the division of profits derived from its operation.Anopportunity to share this income was thereupon offered to the respondent.Ator about the same time, the Coca-Cola distributor, apparently as the result ofcompetitive pressure, offered to the respondent a similar share of the profits de-rived from the operation of the Coca-Cola machine. In both cases, according toSuperintendent Friedrich, the respondent refused the offer ; and he suggested tothe companies which serviced the machines that the Association be given theopportunity to share the income derived from their operation.The record indi-cates that both offers were promptly accepted by the Association, which hascontinued to derive a substantial portion of its income, up to the present date,from the operation of these machines.'Throughout the early years of its existence, with the exception of the meetingsalready noted, the Association appears to have concerned itself primarily withperiodic affairs of a social nature, problems of internal organization, and thepayment of sick and disability benefits.'The minutes indicate, however, thatproposals for the improvement of facilities in the respondent's parking lot werediscussed in March of 1938 and May of 1940.80 In October of 1938, also, a motionwas made that the subject of weekly pay instead of semi-monthly pay should bediscussed with Mr. Kearney."Again, at the regular meeting in August of 1941,the members engaged in a lengthy discussion, according to the minutes, as to thesystem employed by Superintendent Friedrich in selecting men for overtime work.8Although figures with respect to the financial status of the Association are not availablefor the entire period of its existence, the records for the period from the defeat of Japanto the date of the hearing indicate that canteen and Coca-Cola income accounted for ap-proximately 13 33% of its total regular income during the period in question.9A change in the management of the respondent, which occurred in the period underdiscussion,should be noted at this point. In February 1940, James R. Kearney,Sr.waselected Chairman of the Board and treasurer of the respondent.James R Kearney, Jr.,who had been Executive Vice-President prior to February,1940, was elevated to the postof President.10No specific action was taken in this connection."The motion failed to carry a majority vote, but is significant nevertheless,becauseof its connection with later efforts directed to the same objective. JAMES R. KEARNEY CORPORATION37As the result of this discussion it was agreed to call a special meeting, and toinvite Superintendent Friedrich to explain his policy and practice in this con-nection.The meeting was held on August 10, and was marked by a turnout ofalmost "100 percent" on the part of the members. Superintendent Friedrichappeared and answered questions, after which a motion was made by R. P. John-son, a department head, to permit the superintendent to pick whatever men hechose for overtime work, "whenever he saw fit." By a vote of 127 to 12, themotion carried.In July of 1942, at a special meeting called to consider an increase in themonthly dues, the suggestion was again made that the respondent be asked toprovide pay days every week, or "every other Friday."The membership agreedthat the suggestion should be investigated.The Association held no meetingin August, however, and there is no indication in the minutes as to the ultimatedisposition of the suggestion.In September of 1942, for reasons which do not appear in the record, RayCotteril, a regular production worker, explained and distributed copies of a docu-ment identified as "the paper distributed by an Independent Assoc. for Union[s]such as ours."A discussion by the members of the Association as to whether itshould "accept" the paper was terminated by the decision to conduct a secretvote on the question at the following meeting.The minutes of the October meet-ing were not available at the hearing, however, and the record contains no indi-cation of the final decision on this matter.123.The execution of the first agreement between the Association and therespondentFor some time prior to the organization of the Association, and throughout theperiod of its existence to date, the respondent has followed the practice ofannouncing and distributing a bonus to employees at its annual Christmas party.In the period from 1937 to 1940, the annual Christmas bonus was fixed at 2 weeks'pay for every employee of the respondent. In 1941, however, as the result ofprofitable operation, officials of the respondent announced a bonus payable inNovember computed on the basis of the company's October profits, and a furtherbonus of 2 weeks' pay for every employee, payable in December.In addition, throughout the period from 1939 to date, with the single exceptionof 1942, officials of the respondent have utilized the occasion of the Christmasparty to announce a blanket increase for all of its employees, effective on Janu-ary 1st of the coming year. In conformity with this practice the respondent alsoannounced, at the 1941 Christmas party, already noted, a pay increase for allemployees, effective in January of 1942.In 1942, according to the credited testimony of counsel for the respondent, theofficials of the company desired to announce a wage increase similar to thatwhich had been announced in previous years.However, as the result of passageof the Economic Stabilization Act, effective October 2, 1942, the respondent was12According to the .testimony of Neikirk, Superintendent Friedrich suggested on oneoccasion during the early history of the Association that an employee who had transferredfrom the office to the plant should be asked to join the organizationOn another occasion,according to Neikirk, Friedrich inquired as to whether the dues of the members were all"paid up" and suggested that one employee, who was delinquent, should be asked to pay up"or else."Friedrich denied the statements attributed to himThe testimony of NeikirkIn this connection stands without corroboration in the record; the undersigned does notconsider it sufficient to warrant a finding that Friedrich made the statements cited. 38 .DECISIONS OF NATIONAL LABOR RELATIONS BOARDadvised by counsel that its right to announce the projected increase might besubject to question by the National War Labor Board, and it was determinedsome time prior to the annual Christmas party that announcement of the annualwage increase would be deferred until the approval of that agency had beensecured.An announcement to this effect was made at the Christmas party. Theannualbonus checks were distributed at the same time. It was discovered, how-ever, that the checks prepared for the production and maintenance employeesconstituted a bonus equivalent to 1 week's pay, while those prepared for theoffice employees amounted to a bonus equivalent to 2 weeks' pay. The distinc-tion between the office employees and other employees, indicated by this arrange-ment, created considerable excitement and resentment among the production em-ployees of the respondent.A number of complaints were made to SuperintendentFriedrich and other officials of the respondent, and James R. Kearney, Sr., afterinvestigation,was impelled to announce on the following day that the bonuschecks of the production employees had been limited to 1 week's pay as theresult of an error in the accounting department.A further bonus of 1 week'spay was accordingly distributed to all production employees within a few daysthereafter.In the wake of prevalent dissatisfaction with the manner in which the Christ-mas bonus had been handled, several employees suggested that the incidentindicated the necessity of "legalizing" the relationship between the respondentand its employees by a collective bargaining contract.The desire of the em-ployees in this connection, accordingly, was communicated informally to thecounsel for the Association.On the 24th of December the latter dispatched aletter to the Association and the respondent, suggesting that the employees were"entitled" to have their rights defined by contract.Thereafter, on December 28,1942, John C. Vogel, counsel for the respondent, was called upon by the company todiscuss the suggestion embodied in the letter from the counsel for the Association.Early in the following month, on the 4th of January, 1943, Vogel communicatedwith the latter and suggested that he prepare a proposed agreement for sub-mission to the respondent.Shortly thereafter,on a date which does not appear in the record,the counselfor the Association submitted to Vogel several copies of a contract previouslydrafted by him for an independent union at the St. Louis plant of the PomonaPump Company, and suggested to Vogel that the respondent consider the appli-cation of this agreement to the plant involved in the instant case.In the meantime, at the regular meeting of the Association on January 8, 1943,the letter from its counsel, already noted, was read to the membership, whichwent on record by a formal vote in favor of a contract with the company. Theofficers of the Association were ordered to instruct the attorney to meet withVogel, and to "discuss" the matter with him. The question of a raise in paywas also discussed; and the officers of the Association were instructed to con-sult with James R. Kearney, Jr., the president of the respondent, in that con-nection 13At this meeting also, according to the minutes, the membership votedIsOn January 11, 1943, the respondent submitted an application for permission to raisethe wages of its production employees to the local office of the Wages and Hours Division,as required by statute and executive order.The Association,according to Vogel, wasnot invited to join in the application because it was not, at the time, a"certified" or"recognized"labor organizationOn March 3,1943, the respondent received permissionfrom the War Labor Board to establish the minimum and maximum wage rates requestedin its application. JAMES R. KEARNEY CORPORATION39to discard the previous system of departmental representatives, to divide thefactory into four divisions, and to elect one representative for each division"The current status of the negotiations for a contract was the subject of fre-quent discussion at Association meetings throughout the spring and early sum-mer of 1943. It was reported in April that James R. Kearney, Jr., had thesample contract-submitted previously by the counsel for the Association-underadvisement; and in June of 1943, as the result of a discussion at the regularmeeting of the Association, a committee was appointed under the leadership ofR. P. Johnson to investigate the status of the negotiations and to expedite theexecution of an agreement.The course of the subsequent negotiations is notdetailed in the record. It is indicated, however, that Vogel, acting on behalf ofthe respondent, submitted the draft of a proposed agreement to the Associationand its counsel on November 11, 1943. The draft was discussed at length in thecourse of the regular Association meeting on the following day."On the 3rd ofDecember, Vogel and the counsel for the Association agreed upon the final draftof a contract. Shortly thereafter, on December 10, 1943, it was approved by avote of 24 to 2, at the regular December meeting of the Association.On thefollowing day, December 11, 1943, the agreement was formally executed by JamesR. Kearney, Jr., for the respondent, and President Elder for the Association 16The contract of the parties, which became effective on the date of execution,provided that it was to remain effective for a year, and thereafter until super-seded by another agreement, subject to the right of either party to terminate,modify or amend the contract at its expiration date or at any time thereafter,upon the presentation of written notice 15 days in advance. The respondentagreed to recognize the Association as the sole collective bargaining agency forall of the production and maintenance employees at its plant in St. Louis, Mis-souri, except for "employees in a supervisory or executive capacity.""Withrespect to employees covered by the agreement who were already members ofthe Association, or who had signified their intention to have the Association bar-gain on their behalf, the contract provided for conventional "maintenance of mem-bership" throughout the period of the agreement, subject to a 15-day "escape"period.With respect to future employees, however, the agreement pro-vided that, as a condition of their employment,such employees should becomemembers and remain members in good standing of the Association for theduration of the contract.14Although the representatives to be electedin thisfashion were never designated inthe minutes by a specific title, the suggestion appears to representthe originof the shopsteward system,subsequently adopted by the AssociationA formal change inthe "By-Laws" of the Association,to provide for the election of representatives in the mannersuggested,was voted at the regular meeting in March of 1943.16According to the minutes,President Elder suggested the necessity of an agreement,on the groundthat it was "evident" that "other unions"were makingattemptsto organizethe employees of the respondent.Thereis no evidence in the record to indicatethat thiswas in fact the case.16Counsel for the respondent testified that he requested proof of majority status from theAssociation on the occasion when he submitted the company's counterproposal to thecounsel for the Association.The undersigned credits this testimony.The recordis clear,however, thatno proofof majoritywas submitted before the execution of the contract.The onlylist of Association members which was ever givento therespondent was a listsupplied1month after the agreementwas signed,as notedbelow, to providethe basisfor preparation of a seniority list.17 Althoughthe original"By-Laws" ofthe Association permitted the office employees toaffiliate, there is no indication that any of them had maintained affiliationwith the or-ganization after its formative period.As noted,office employeeswere not covered by theagreement under discussion. 40DECISIONSOF NATIONALLABOR RELATIONS BOARDThe agreement contained provisions for the selection of shop committeemen orstewards by the Association, as the representatives of the employees, and wenton to provide that all aspects of the relationship between the company and theAssociation should be handled by such committeemen or stewards, or by theofficers of the Association, and representatives designated by the respondent.Disputes or controversy between the parties, based upon individual employeegrievances, were to be submitted by aggrieved employees to a shop steward.Under the grievance procedure established by the contract, the steward wasdirected in the original instance to take the matter up with the "foreman" ofthe department involved. If the matter was not adjusted satisfactorily, thepresident of the Association and the steward were authorized to take it up withthe factory superintendent. In the event of a failure to achieve agreementat this level, the dispute was to be made the subject of discussion between theentire shop committee and the executive officers of the company ; and ultimately,if agreement on the matter in dispute could not be achieved by the parties, pro-vision was made for referral of the entire problem to arbitration.18The agree-ment in this respect concluded with a saving clause, which reads as follows :Nothing herein shall prevent any employee having a grievance to presentsame to any of his superiors without following the procedure above set forth.[sic]The other provisions of the agreement, with respect to such matters as seniority,the status of employees in military service, wages,vacations and general con-ditions of employment,are not directly material herein."4.The subsequent relationship between the Association and the respondentIn the spring of 1944, according to Vogel, the stewards of the Association pre-sented a number of complaints with respect to the wage classifications of in-dividual employees, and the general pay scale of the respondent.At the sug-gestion of Vogel, who met with the stewards regularly, several meetings wereheld, at which a number of specific grievances were discussed and adjusted.Thereafter, in the early summer of 1944, Vogel agreed to begin negotiations inconnection with a plan suggested by the stewards for the equalization of payupon the basis of seniority, and periodic wage increases.In the meantime, during the latter part of July, organizational activity on be-half of the Electrical Workers was initiated among the employees of the re-spondent.Several informal meetings, sponsored by interested employees, wereaddressed by an International Representative of the organization.Early inAugust, immediately after the regular meeting of the Association, the Inter-national Representative addressed a special meeting of that organization.Therecord indicates that a number of employees became interested in the Electrical11 In cases where the controversy did not involve an individual grievance but involveddifferences of opinion as to the interpretation of the agreement,the contract provided fordiscussion between the entire shop committee and the executive officers of the respondentin the original instance,and then for reference to arbitration in the event of their inabilityto agree.19One month after the execution of the agreement,on January 11, 1944,the respondentreceived from the Association a list of members in good standing, furnished to facilitatecompliance by the respondent with those provisions of the agreement which related toseniority.The list was utilized by the respondent, according to E W Schmidt, assistanttreasurer, in connection with the preparation of a seniority list which was posted shortlythereafter. JAMES R. KEARNEY CORPORATION41Workers as a result of the discussion on this occasion.`A significant number, sofar as the record shows, signed applications for membership in that organizationwithin the period of several days immediately after the meeting.21On the 17th of August, the officials of the respondent and the Associationreached agreement upon a plan for the equalization of pay and periodic wageincreases.The agreement, which had been foreshadowed by a statement ofLovell Duncan, Jr., a shop steward, at the August meeting of the Association,came as the climax to a series of meetings on the 14th, 15th and 17th of themonth.Although the agreement represented a substantial modification of theprovisionwith respect to wages embodied in the contract between therespondentand the Association, the copy which appears in the record bears all the indiciaof a unilateral announcement on the part of the respondent, and contains noevidence on its face that it was ever initialed or signed by a representative ofthe employees.2220 Johnson,the Receiving Department head, admitted,however, that he had expressedthe opinion to "two or three"employees after the meeting, that he did not feel affiliationwith an"outside"organization would accomplish anything more for the employees.Neikirk, who held no position in the Association at the time, testified that A J. Stroth-kamp,a department head, had expressed his disapproval of the Electrical Workers at themeeting, immediately after the remarks of the International Representative.Hazel Sexton,an employee who had been particularly active on behalf of the Electrical Workers, stated atthe hearing that Lou Luesca, a woman employee in her department, had quoted a threatby Superintendent Friedrich to fire "anyone that messes with the union"shortly after themeeting;according to Sexton,on one occasion Luesca made the quoted statement in thepresence of Friedrich-who did not deny the threat.Helen Harris,a former employee testified that Raymond Parks,a department head, hadstated in a tavern after the meeting that he did not think the Electrical Workers woulddo any good at "Kearney's."Superintendent Friedrich denied that he had ever overheard Luesca quote a threat byhim to discharge supporters of the Electrical Workers and further denied that he hadever made the statement attributed to him.The testimony of Sexton in this connectionstands without corroboration in the record ; the undersigned does not consider it sufficientto warrant a finding that Friedrich acquiesced in the quoted activity of employee Luesca.The available testimony with respect to the activity of Johnson, Strothkamp and Parks,however, has not been denied;it is creditedby theundersigned.21 It is perhaps significant in this connection that the minutes of the Association forJuly of 1944 contain the first suggestion with respect to a plan of cooperation with thecompany to cure the problem created by Association members who were delinquent in theirdues.R. P. Johnson,already noted,suggested that the"office"be given the names of allAssociation members who remained delinquent in the payment of their dues after ap-propriate notice.Sometime in the month of August, on a date which does not appear inthe record,Vogel,as counsel for the respondent,was asked to clarify the rights of theAssociation with respect to enforcement of the union security clause in its contract withthe company.The record indicates that the stewards were fully advised of their right toinsist upon the termination of delinquent members,under the terms of the union securityclause,but that forbearance was requested in this connection because of the nationalemergency and the existing manpower shortageThe minutes of the Association forSeptember 1944, although somewhat ineptly expressed, indicate that this suggestion wasaccepted by the organization.22Under the agreement,which is not directly material here, 11 women employees ofthe respondent were to receive a wage increase of 50 per hour, effective in the pay periodimmediately following the completion of 6 months in the service of the respondent.Five employees,who had previously been denied a merit increase,were to receive increasesintended to equalize their pay with that of other employees who had the same degree ofseniority.Itwas agreed that new employees would receive an increase of 50 per hourat the end of 6 months pith the respondentAll employees, in addition, were to receivean increase of 5¢ per hour each year during the first 5 years of their service with thecompany and 4¢ per hour each year thereafter for 8 years,or until they reached themaximum of their wage classification.The company reserved the right to refuse increases 42DECISIONSOF NATIONALLABOR RELATIONS BOARDThe regular Association picnic was held on the 19th of August, 1944.EllenNeikirk, whose husband was active at the time in soliciting membership appli-cations for the Electrical Workers, testified that Superintendent Friedrich stoppedher at the picnic and advised her to tell "Jack," her husband, to "get back on theright track."Mrs. Neikirk stated that she understood the remark as a referenceto the activity of her husband on behalf of the Electrical Workers.Hazel Sexton,also, testified that she had declared her support of the Electrical Workers at thepicnic in the presence of Friedrich, and that he had advised her to change hermind.Friedrich denied both of the statement§ attributed to him.Under thecircumstancesindicated by the record, it is possible that Friedrich made thestatements cited.The testimony in this connection, however,was offered bywitnessesobviously motivated by interest, and stands without specific corrobora-tion by others.The undersigned finds the evidence insufficient to warrant afinding that Friedrich made the comments attributed to him by Ellen Neikirk andHazel Sexton.On September 1, 1944, at theregular meetingof the Association, the agreementalready mentioned, identifiedas the "Kearney Plan,"was presentedto the mem-bership by Lovell Duncan, and was adopted by standing vote ' Thereafter, onthe 12thof September,in accordance with the terms of the"KearneyPlan," therespondent presentedto the WLBa formal request for permissionto change thejob descriptionof assemblers"A" and "B" in such a way as to permit the re-classification of persons employed in the latter capacity who had worked 5years or morefor the respondent.On October 24th, however, therespondent wasadvised that the War Labor Board had no jurisdiction over sucha change inthe job description.Within a week,accordingto Vogel,he met the representa-tives of theAssociation and completed arrangements for the reclassification ofthose employees whose wages would be affected by the terms of the"KearneyPlan." 24to individual employees,but agreed that any employee who did not receive the specifiedincrease would be entitled to an explanation as to why such increase was not received.Inasmuch as the range already established for "Class B" assemblers did not permit therespondent to grant the full amount of the automatic increases required by the plan topersons employed within that classification,the respondent agreed to promote "Class B"assemblers to "Class A"after 5 years of continuous service in the lower classification.The respondent also agreedto petition the War Labor Boardfor permission to effect theimmediate promotion to a higher classification of all assemblers who had had 5 yearsor more of experience in the lower classification already noted."International Representative Gibson of the Electrical Workers had previously beeninvited to address the membership, in a fashion similar to that which had marked theAugust meeting of the Association.Immediately after the adoption of the "KearneyPlan" however,a motion was made and passed that Gibson be denied permission to addressthe meeting.The record contains no indication of further organizational activity by theElectricalWorkers.24 In the meantime, on October 19, 1944, as a result of a contract cancellation by theNavy, therespondents were forced to lay off 29 employees for whom work was no longeravailableAmong the employees dismissed was Hazel Sexton.Her activity on behalf ofthe ElectricalWorkers appears to have been known to Superintendent Friedrich, whoadmitted at the hearing that he knew a large number of the employees who had applied formembership in the organizationSexton admitted,however, that the lay-off had beeneffected in strict compliance with the seniority rule established by the agreement betweenthe respondent and the Association;and the record fails to indicate any basis for a con-clusion that it was discriminatory.It appears,however,that a number of those laid offwere subsequently recalled,and that Sexton, although eligible for recall on the basis ofseniority, received no recall letterE.W. Schmidt, Assistant Treasurer, testified that noletter was sent to her,because she was not a member of the Association in good standing.The record supports his testimony in this regard.The undersigned considers it worthyof note, however,that the respondent,in the midst of the war,chose to observe the letter JAMES R. KEARNEY CORPORATION43On November 14, 1944, the respondent applied to the War Labor Board for per-mission to alter the range established by its earlier order for machinists, inorder to effect an adjustment consistent with the terms of the "Kearney Plan" ;the request was denied by the Regional Board, however, on December 8, 1944. Inthe meantime, again in November of theyear in question,the respondent hadsubmitted a further request for permission to distribute a Christmas bonus of2 weeks' pay plus an extra bonus, comparable to that distributed in 1941. Onthe 9th of December, upon appealfrom an adverse decisionof the RegionalBoard, the respondent received permission to make the bonus payment requested.The minutes of the Association, for 1945, show little which is directly relevantin connection with this proceeding.26InJanuary, by appropriate motion, thedues were raised to $1.00 per month. Provisionwas madefor the suspension ofmembers 3 months in arrears ; payment of a new initiation fee and all backdues was required of such individuals in order to retain their membership.Persons failing to comply with this requirement were to be reported to the factorysuperintendent for "immediatedismissal" by the company. In March, the ques-tion of the respondent's pay period practicewas againdiscussed, and a motionwas adopted to seekarrangementsfor weekly or bi-weekly pay.And in Novem-ber 1945, it was indicated at the regular meeting that the officers of the Associa-tion intended to seek the addition of severalamendmentsto the existing agree-ment with the respondent26In November 1945, also, several additional problems with respect to wages,hours and working conditionsappear to have occupiedthe attention of theAssociation, among them the rate of pay for watchmenand janitors,the opera-tion of the "Kearney Plan" insofar as this involved the promotion of assemblerswith 5 years of service for the respondent, the continued interest of theAssociation in weekly pay, and pay for legal holidays.Most significantly, how-ever, the minutes indicate that the shop stewards of the Association planned tocontact each department head, to determine if it was their desire to be put onthe monthly pay roll and to be classed as "department foremen" instead of "work-ing foremen." nThe minutes of the December meeting indicate that the chiefsteward of the organization, apparently after consultation with officials of therespondent, reported on the matter as follows :F. Doxey explained that each person who was at the plant five years wasclassed as a working foreman, therefore, it was not possible to make eachone a Department Foreman.of the contract in connection with the recall of employees, despite its earlier suggestionthat the Association should forswear insistence on the membership maintenance clauseof the agreement in cases which might require discharge. Certainly the treatment ofSexton would seem to indicate a disposition on the part of the respondent to respect itsobligation when insistence on the letter of the contract would serve to remove a threat tothe Association, even though it might not choose to be so meticulous under other circum-stances.The question of discriminatory treatment with respect to Sexton, however, wasnot specifically alleged in the complaint and has not been fully litigated.The under-signed, therefore,makes no finding in this connection.ss The officers of the Association, as in previous years, had been elected at the regularmeeting in December 1944.Bert Henry, a production employee, had been elected presi-dent of the Association.George Grattendick, a department head, was elected as vice-president.Roy Larkin, who had seen considerable service as an officer of the Association,was reelected to the position of Secretary. In September of 1945, according to the minutesof the Association, Grattendick succeeded Henry as president.' The nature of the amendments to be offered does not appear in the minutes.$'The notation to this effect in the minutes appears to represent the first indication thatthe individuals designated as department heads by the respondent were dissatisfied in anyway with respect to their relationship with otheremployees. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDItwas agreed at the meeting that the matter would be "worked out" in con-sultationwiththe counsel for the Association.The membership also discussed the desire of the employees for a weekly pay-roll period, as noted in connection with earlier iueetiugsDoxey, according to theminutes, explained that it would cost the respondent about $3,000 to pay the em-ployees every week, and requested the Association not to disturb the existingarrangements of the respondent in this connection.There was further discus-sion at the meeting with respect to the "Kearney Plan," initiatedby VesterSullivan, a departineut headI ioxey, in reply, explained that the problems whichhad arisen in connection with the operation of the plan would be "straightenedout" in the contract which was about to be negotiated.In this connection theemployees voted their approval of a proposal to seek regular pay for six legalholidays,and pay at the regular overtime rate for work performed on suchoccasions 28On January 16, 1946, apparently as the result of the earlier discussion betweenrepresentatives of the Association and the respondent, the officials of the latterreceived a communication which read as follows :We, the undersigned now classed as working foreman,feel that we shouldbe reclassed as Department Heads and be given compensation as such.Unless the Corporation approves of this change we no longer wish the re-sponsibility of being in charge of our respective Departments.The document was signed by all 15 of the respondent's department heads, togetherwith H. M. Maloney, not identified in the record, and Frank Doxey, alreadymentioned in this report 29On a date which does not appear in the record, offi-cials of the respondent,the department heads, and the stewards of the Associa-tion discussed the problem;itwas agreed that all of the individuals recognized28 At this point, the undersigned wishes tonote in passingthat Neikirk,the formerpresidentof the Association, had been discharged by the respondent 2 days after V-Jday in 1945.Neikirk testified that the attitudeof SuperintendentFriedrichwith respectto him had changed after he had indicated his interestin the Electrical Workers-in 1944-and that he was reprimandedfor every petty derelictionor error upto the time of hisseparation from employment.The respondent,in turn, produced extensive testimonytending toshow that Neikirk had,in fact, received a wage increase after his interest inthe ElectricalWorkers was known, thathe had been absent fromwork thereafter withoutexcuse, that he had been intoxicated on the job, andthat he had attemptedto aid a fellowworker in the perpetration of a fraud connected with the rationingof gasoline.TheBoard did not allegethat Neikirkhad been terminated in violation of the Act, and thecourse of conduct describedin the testimonyis relevanttherefore,only with respect to Itsgeneral bearingon the question of interference, restraint and coercion with respect to therights of the employees.Upon the entire record, theundersigned finds no basis for aconclusionthat the respondent's treatment of Neikirk constituted interference,restraint, orcoercion within the meaningof the Act.David Lowery, a production employee, testified, however, thaton one occasion-whiletalking to Neikirk aboutthe organizationalactivityof the Electrical Workers-he wasadmonished by SuperintendentFriedrichnot to listento anything that Neikirkhad to say.Friedrich denied that he made thestatementThe undersigned credits Lowery.Uponthe record,also, the undersigned infers and finds that the admonition of Friedrich wasbased upon his knowledgeof Neikirk's interest in the Electrical Workers, and was calcu-lated to discourageLowery's interest in that organization29The respondent argued that Doxey wasa "leadman" ordepartmenthead, equivalent instatus tothe other department heads whosigned theletterThereis evidence to supportthis contention.Other credibleevidence,however, indicatesthat Doxeyexercised someof the prerogatives of a supervisor in his capacity as an "inspector,"but did notpossessthe degreeof authoritywhich distinguishedthe departmentheads fromother employees.Upon the entire record, the undersigned concludes and finds thatDoxey was not asupervisory employee.Cf.Matter of United States Gypsum Company,72 N. L. it. B.1233. JAMES R.KEARNEY CORPORATION45as department heads would be given premium pay in the amount of 5¢ per hour, inrecognition of the additional responsibility which they carried in that capacity.30The calendar year of 1946, up to the date of the hearing, appears to have beenmarked by considerable activity on the part of the Association. Early in Feb-ruary, according to Vogel, the stewards seriously urged upon the respondentthe desirability of a weekly pay period, instead of the semimonthly period thenin use.Again, on the Sth of February, James R. Kearney, Sr., and Grattendick,as president of the Association, executed an agreement to modify the job clas-sifications and maximum rates previously established by War Labor Boarddirective and recognized by the agreement between the respondent and theAssociation."At the regular meeting of the Association in March, the membership againexpressed the desire to have pay days every week or "every other Friday"; itwas decided by majority vote that the matter would be put up for "arbitration"with the respondent 32 In April, however, the stewards reported that they hadapproached officials of the respondent about the matter, and that the suggestionof the Association had been flatly rejected as too expensive.The minutes ofthe meeting in this connection, after summarizing the report of the stewards,continued as follows :This was discussed with the members present and left open for suggestionsand Geo. Grattandick [sic] offered to contact the Lawyer, but he thendecided to drop the matter."'At the close of the meeting, a motion was made to have a special meeting ofthe Association for the purposes of deciding if another union was desired bythe employees.Within a week, on April 12, 1946, Shop Stewards Louis Dean and HaroldWiehage, together with Secretary Larkin, met with officials of the respondentto discuss the pay-period problem.Mr. Kearney, Sr., according to the minutes,explained that the respondent would be able to begin payment every other Fridaywithin 3 weeks, and that weekly pay periods would be instituted as soon asnew machinery required for the purpose became available.The agreement was80One of the department heads, Louis Dean,was a shop steward at the time.Althoughhe testified on direct examination as a witness for the respondentthathe was primarilyengaged in regular production work, together with the others in his department, he ad-mitted on cross-examination that the department heads had asked for premium paybecause of their special status and responsibility.81The undersigned notes in this connectionthat the agreementcontained specific pro-visions with respect to the maximum wage rates of the maintenance man and the inspector,identified in the record as Doxey ; each of them was to be compensated on the basis of the"Kearney Plan,"plus a premiumof 50 per hour.The caft that Doxey didnot receive apremium pay award on January 16,1946, when the respondent agreed to a 5l differentialfor department heads, and received special treatment in the agreement now under dis-cussion, is one of thefactors whichthe undersigned considered in reaching the conclusion,noted above,thatDoxey is not a supervisor.32At the meeting,for reasons which do not appear in the record,itwas moved andas to whetherthe latter intended to call a specialmeeting tovote on thequestion ofthe respondent,to take minutes of all that transpired and to have all statements signed.33Lowerytestified in this connection that he questioned Grattendick on one occasionas to whether the latterintended to call a special meeting to vote on the question ofwhether thisdisputeshould be submitted to arbitration ; and that Grattendickrepliedthat he wouldnot "stick his neck out," becausehe did not want to "get in Dutch" withSuperintendentFriedrich.Grattendick denied thathe had made such a statement.Upon his observationof the witnesses,and particularlyin the light of the statementembodied in the minutesof the Association,the undersignedcredits the testimony ofLowery. 46DECISIONSOF NATIONALLABOR RELATIONS BOARDsubsequently embodied in a letter to the Association, executed by JamesIt.Kear-ney, Sr. on April 15, 1946.The special meeting already mentioned was held on the evening of that date.In accordance with the original plan, a vote was taken to determine the desiresof the membership with respect to union affiliation.According to the minutes,108 voted for the Association and 18 against it.Accordingly :Itwas decided at the special meeting to stay with The Kearney Em-ployees Benefit Association for the present, to determine what would bemost to our advantage, because of the lack of investigation as to which ofthe other bargaining agents would be most desirable.Several additional matters, however, were the subject of discussion at the meet-ing.A motion was made and passed that the respondent be urged to adopt theplan of the Association for six paid holidays per year. It was also determinedthat the respondent should be presented with a proposal for amendment of the"Kearney Plan,"in a mannerwhich would permit employees to reach the max-imum salary for a given classification within 10 years rather than 14 years,as before. In the alternative, the respondent was to be asked to consider a.blanket increase for all of the employees on an hourly basis, independently ofthe regular anniversary raise already noted. Lastly, it was suggested that somesort of recognition or award be given employees who presented ideas for im-provement in the construction of Kearney products, and that inquiry be madeas to the chances for advancement of an employee who had become a "lead man"in his particular department.On the following day, the four shop stewards of the Association, includingLouis Dean and William McAllister, department heads, together with SecretaryLarkin, called upon the officials of the respondent and discussed with themthe matters which had been presented for consideration at the specialmeetingof the Association.There is no clear indication in the record as to the result,if any, of this discussion.On May 10, 1946, apparently as the result of several conferences between rep-resentatives of the Association and the respondent-and after a meeting of theAssociation at which the matter had been discussed-the parties agreed uponan amendment to the contract of December 11, 1943, which provided for sixpaid holidays per year, for which the employees were to be compensated at theirregular straight-time hourly rates of pay.At the regular meeting of the Association in June, according to theminutes,the "By-Laws" of the Association were read and "accepted" by the unanimousvote of the members present.The reason for this action does not appear inthe minutes.Upon the entire record, however, it appears that the entry wasintended as a reference to revision of the original "By-Laws" of the organization.36Z4The undersigned considers it significant,however, that Secretary Larkin,at the con-clusion of the meeting, voluntarily dictated to Miss Ponier, the secretary of Mr. Kearney,Sr., a summary of the discussion at the special meeting of the Association held on the pre-vious night,rather than a statement of the events which had transpired at the meeting be-tween Mr. Kearney,Sr., and the stewards.The original of the statement was signed byeach of the stewards and was given by Secretary Larkin to James R. Kearney, Sr.Thecarbon copies,five in number, were distributed among the representatives of the Associa-tion.ss The "By-Laws,"as revised,are substantially identical with the original "By-Laws"of the Association.Section I of the original document, which divided the membershipinto 11 departments,is omitted from the document as revised.In conformity with thisdeparture from the original draft, the several references to departmental organizationwhich appeared in the original"By-Laws" were deleted in the process of revision.The JAMES R. KEARNEY CORPORATION47Shortly after the regular meeting, on June 10, 1946, representatives of therespondent and the Association reached agreement upon the wage adjustmentwhich had been foreshadowed by the earlier requests of the Association for analteration in the terms of the "Kearney Plan."Although the respondent refusedto reduce the operative period of the plan from 14 years to 10, the alternativealready noted was accepted by the parties, who agreed upon a general increaseof 10¢ per hour in the maximum and minimum rates established by WLBdirective for all productionemployees.The last alteration in the agreement negotiated by the parties was an under-standing with respect to certain problems which might arise in connection withholiday pay, executed shortly after the regular meeting of the Association, onJuly 12, 1946, by James R. Kearney, Sr. for the respondent and Grattendick andLarkin for the Association.The record contains no further significant indication of the relationshipbetween the Association and the respondent.B. Conclusions1.The contentions of counselCounsel for the Board contends, in substance, that the respondent encouragedand interfered with the formation of the Association by the speech of James R.Kearney, Sr. already noted in this report, by acquiescing in the preparation ofan organizational petition on company time and property, and by its willingnessto permit organizational activity on behalf of the Association upon the factorypremises.In addition, it is argued, the respondent continued to interfere withthe administration of the Association, and contributed financial support to theorganization, by permitting its department heads to maintain their active mem-bership in the Association and to hold office therein, by providing hectographedcopies of the Association "By-Laws" upon request, and by permitting the Asso-ciation to share the profits derived from vending machines upon the premisesof the company. Counsel makes the contention that the Association-althoughitmade no genuine effort to deal with officials of the respondent on mattersinvolving wages, hours, or working conditions within the period from 1937 to1942-was organized particularly to forestall the possible affiliation of theemployees with an "outside" organization, and therefore falls within the ambitof the statutory bar.In this connection, counsel contends that even if the Association effectivelyemancipated itself by the execution of its contract with the respondent, and re-mained thereafter free from employer domination, interference or support, thedocument,as revised,provides for the election of an ExecutiveCommittee of4 members,"who shall be shop stewards," instead of a committee composed of 11 departmentalrepresentatives as provided in the original draft.The undersigned considers it significant,however, that the authority of the ExecutiveCommittee to appoint an attorney to act on behalf of the Association,in legal proceedingsor for the purpose of dealing with the respondent on matters concerning the workingconditions of employees, was retained without change in the document as revised. Inaddition, the provisions of Article VI with respect to the procedure to be followed for theadjustment of any matters in dispute between a member of the Association and the manage-ment, set forth in detail elsewhere in this report,were incorporated in the "By-Laws" asamended without a single significant change.Section I of the article in question, the onlysection which was altered, now refers to the parties involved in the initial stage of theadjustment procedure as "the employees"and "the executive committee member," andmakes no reference to the status of the latter as a departmental representative. 48DECISIONSOF NATIONALLABOR RELATIONS BOARDconduct of the respondent would still be subject to proscription under Section.8 (2) of the Act-because of the domination,interference and support whichcharacterized the earlier relationship between the company and the Association.It is argued,however, that this is not the case, and that the Association was infact subjected to domination,interference and support by the respondent evenafter execution of the agreement.These contentions,if accepted,would seemto furnish ample justification for an order directed to the respondent,callingupon it to withdraw recognition from the Association and to disestablish it asthe representative of the employees.The respondent,however, contends that the evidence adduced in this con-nection fails to establish that the Association was subjected to any dominationor interference in connection with its formation and administration,or that itever received financial support, within the meaning of the Act,from the company.It is argued that the evidence relied upon by counsel for the Board to supporta finding of domination,interference and support is so indefinite,trifling, andinherently ridiculous as to be unworthy of acceptance as a basis for the sug-gested conclusions of law. In addition,it is argued that even if the evidencein this connection were sufficient to warrant the finding urged by counsel for theBoard, it also indicates that the Association functioned exclusively as a benefitsociety from 1937 to 1942, and therefore that the conduct ascribed to the re-spondent and its representatives cannot be considered to constitute a violationof the Act,since the Association was not a labor organization at the time.It is the contention of the respondent,in this connection,that the Associationtransformed itself into a labor organization in 1943 by virtue of the agreementwhich it forced the respondent to execute,and that the organization,through-out the period of contract negotiation and at all times thereafter,was free ofemployer domination,interference and support.As part of the evidence insupport of this contention the respondent cites the fact that the Association, eversince the execution of its agreement,has been alert to protect the interest of itsmembers and has secured substantial concessions from the employer on theirbehalf.Counsel for the respondent,accordingly,argues that the conduct ofthe respondent provides no basis for the order of disestablishment sought bycounsel for the Board.2.The status of the department headsClosely related to the factual issues of domination,interference and support,alleged to be material herein, is the disputed question of the respondent's liabilityfor the activity of its department heads in connection with the administrationof the Association.These activities,noted elsewhere in this report,pervade theentire history of the Association.If responsibility for them is to be imputedto the respondent,there would seem to be substantial justification,independentlyof any other consideration, for a finding that the respondent had interfered withthe rights of its employees in a manner proscribed by the Act.Upon the entire record, the undersigned is satisfied that the department headsmust be considered, for the purposes of the instant case,as representatives of therespondent.The record shows that the respondent employs approximately 200 workersand carries on its operations in 15 departments,under the general supervisionof a plant superintendent with direct responsibility for 12 departments and anassistant plant superintendent with direct responsibility,for the remainder.Although the available data with respect to the distribution of employees among JAMES R. KEARNEY CORPORATION49the various departments cannot be considered definitive as to the distributionof such employees throughout the period with which we are concerned, it may,in the opinion of the undersigned,be considered a representative illustration oftheir relative distribution.At the time for whichfigures are available,the FuseLink Department, with 46 employees, was the largest in the plant. Four addi-tional departments contained 10 or more employees.A staff of 5 or more, butless than 10, was maintained in 3 departments, while 5 were staffed by a lessernumber 36For the purposes of the instant case it may be taken as datum that effectivesupervision at the lowest level cannot be maintained when 1 or 2 representativesofmanagement are responsible for the work of 200 employees.In the averageindustrial establishment the lowest level of supervision exercises delegated au-thority over a much smaller number of workers, and this was in fact the case inconnection with the operations of the respondent.Each of the departments towhich reference has been made is under the supervision of a single individual,designated as the department head, responsible directly to the plant superin-tendent or his assistant.Witnesses for the respondent and the Board referredto these individuals,at times, as"lead men" and working foremen. The designa-tion is immaterial.The testimony of Roy Larkin, department head in the FuseLink Department,establishes beyond peradventure of doubt that he possessedat all times material herein, and continues to possess,substantial authorityto issue orders, to check the quality of the work done in his department, totransfer employees within the department according to the requirements of therespondent, and to make effective recommendations with respect to the transfer,discipline, and discharge of production workers in the department for whichlie is responsible.37Larkin testified, credibly, that every other department head,so far as he knew, possessed similar authority; 33 and the respondent clearlyrecognized the special responsibility of the department heads, as a group, whenitagreed, in 1946, to their demand for premium pay. It may be true, as the36Comparable figures for the Receiving and Shipping departments do not appear in therecord,although R. P Johnson,Receiving Department head, testified that there were threein his department at the present time,exclusive of his own assignment.The recordindicates that he was in charge of a larger crew during the war.While it is true thatthe assignment of a regular department head in some of the smaller departments may appear,upon superficial analysis,to be unnecessary or inappropriate,the record establishes thatSuperintendent Friedrich and the assistant plant superintendent spend an insignificantportion of their average working day in routine supervision of the departments for whichthey are responsible.Superintendent Friedrich,on the basis of his testimony,is primarilyoccupied with matters of over-all production planning and the flow of work.The recordcontains no testimony with respect to the duties of the Assistant Plant Superintendent.There is no indication that he spends any greater proportion of his time than Superintend-ent Friedrichin routine supervision.37According to Larkin's credited testimony, he spends very little time in laying out orinspecting the work, and is occupied for most of the day in general supervision of the de-partmentThe testimony of Superintendent Friedrich to the contrary is rejected33 ItP. Johnson, Receiving Department head, spends a large proportion of his time inhandling material,as do the other employees in the department ; he testified,however,that he directs the work of the others, changes their assignments when required, anddid on one occasion effectively recommend an employee for transferJohnson testified,and the undersigned finds, that he regarded his position as equivalent to that of Larkinand other department headsGrattendick, who testified for the respondent, stated that lie does assembly work, justlike the other employees in his department, but admitted that he directs the work of theothers on the basis of shipping orders received from Superintendent Friedrich.Neither Grattendick nor Johnson denied the statements of Larkin as to the scope of theauthority exercised by department heads. 50DECISIONSOF NATIONALLABOR RELATIONS BOARDrespondent contends,that much of the work required of the employees was rela-tively simple and subject to routine treatment.It may also be true that, as aresult, department heads are rarely called upon to exercise their authority.Nevertheless, it is clear, and the undersigned finds, that they were and are therecognized agents of the respondent for the transmission of instructions to itsregular production employees-and are, in fact, immediately responsible for thedegree of effective supervision required to assure the proper execution of theduties assigned to such non-supervisory personnel.Throughout the period oftime with which we are here concerned they have acted and continue to act asspokesmen for the respondent in all of the varied matters which relate to thenormal routine of the respondent'swork.39By virtue of the responsibility in-herent in their function they occupy a strategic position with respect to theemployees responsible to them.The record establishes that they are regardedby the employees as representatives of management.In the opinion of the under-signed,theymay be properly so described.40It follows,therefore,and the under-signed finds, that the respondent must be held accountable for their activity inthe formation and administration of the Association.3.The relationship between the respondent and the AssociationAlthough counsel for the respondent contends that any conclusions as todomination, interference, and support, in connection with the formation andadministration of the Association, must necessarily rest upon evidence so triflingand uncertain as to be unworthy of acceptance by the Board, the undersignedfinds no merit in this connection.The record indicates that James R. Kearney,Sr.,prior to 1937, frequently addressed the employees on matters of mutualinterest.It is significant, however, that the first and only occasion on whichhe spoke to them about their right to self-organization occurred immediatelyafter an attempt by the CIO to initiate an organizational campaign among theemployees.In the course of his remarks, Kearney suggested to the employeesthat they were free to consider the possibility of self-organization in a unionwithout "outside" affiliation, although there is not the slightest indication inthe record that such an idea had been the subject of prior discussion amongthem.His remarks in this connection were coupled with a reference to thebenefits already enjoyed by the employees and a substantial indication thatthe policy of the respondent with respect to these employee benefits would besubject to reconsideration if the employees chose to affiliate with an "outside"union."These remarks, when considered in the light of the circumstances under39 The undersigned notes again,in this connection,that the current agreement betweenthe respondent and the Association provides for the discussion of any grievance with the"foremen" of the department involved, as the first step in the contractual grievance pro-cedure.Upon the entire record, it is clear that the individuals designated in this reportas department heads are the "foremen"referred to in the contractf0Cf.Matter of Dayton, Price and Company, Ltd., et al,73 N L R. B. 149.41Counsel for the respondent argued at the hearing that any attempt by Mr. Kearney,Sr., to convey the impression described by witnesses for the Board would have been soridiculous as to render incredible the testimony that such an attempt was made. Theundersigned is unable to accept the contention that the threat to which reference is made,whether implied or express,was so ridiculous as to warrant the conclusion that a reason-able business man would never have advanced the suggestion.The record as a wholecontains substantial indication that Mr. Kearney, Sr,however well-intentioned as anofficial of the respondent,was impatient of restraint and yielded with reluctance to externalpressure for concessions to the employees.Upon the entire record, the undersigned issatisfied that the remarks of Mr Kearney,Sr, upon the occasion in question,were calcu-lated to convey the impression that the demonstrated liberality of the respondent mightbe reconsidered if the employees sought representation by an affiliated union. JAMES R. KEARNEY CORPORATION51which they were made, constituted a clear indication to the employees that theywould be well advised to eschew affiliation with an "outside" union and to con-sider the possibility of an organization of their own.1 The undersigned sofinds.By the indication noted, the president of the respondent provided the essentialincentive for the formation of the Association.The suggestion embodied inhis speech was accepted within 2 hours thereafter.Although there is no indi-cation that supervisory employees of the respondent advised any action toimplement the suggestion, it is significant that Rode, who appears to havebeen the moving spirit in this connection, consulted with an office employee-and that the petition which served to initiate the Association was brought toRode under circumstances which clearly warrant the inference that it had beenprepared in the office of the respondent during working hours. The petitionwas freely discussed among the employees during the hours which intervenedbetween the address of Mr. Kearney, Sr. and the respondent's luncheon period.According to the record, which has not been contradicted in this respect, therespondent's department heads were aware of and participated in this dis-cussion 93There is no indication of any attempt to halt discussion of the in-cipient organization on company time.Thereafter, the initial meeting of the Association, conducted for the purposeof electing officers and perfecting the structure of the organization, wasannounced by a notice on the respondent's bulletin board, and was held uponthe respondent's property with the knowledge and acquiescence of SuperintendentFriedrich.The close relationship between the respondent and the Association throughoutthe period from 1937 to 1942 is also clearly revealed by the record.The respond-ent's department heads were active members of the Association, and several ofthem served it in an official capacity for a substantial portion of the period inquestion 44Shortly after the formation of the Association, and throughout theperiod under review, it was permitted to derive a portion of its income from vend-42 The respondent contends that it had a right, under applicable precedents, to call ameeting of the employees, to discuss the prospects of employee organization, and to pointout that the workers were free to choose between several alternatives in that connection.A full discussion of the respondent's privilege is deferred to a subsequent section of thisreport.At this point, therefore, the undersigned notes only that the speech as a wholeformed an integral part of the course of conduct designatedherein asinterference withthe formation of the Association.93 The testimony of Larkin in this connection has been noted elsewhere in this report.R. P. Johnson, presently employed as a department head in the shipping department, alsotestified that he participated in the discussion, with other employees of the respondent.The record, however, contains no clear indication as to thenumberof departments inJune of 1937 or the identity of the individuals then employed as department heads-exceptin isolated instances.The undersigned, therefore,makes no findingthat the admittedparticipation of Johnson in the discussion constituted participation by a supervisor.The respondent contends that the activity of its supervisors in connection with theformation and administration of the Association is immaterial, in any event, because therecord establishes that the Electrical Workers, in their turn, admitted department headsto membership.The undersigned finds no merit in this contentionThe recordcontainsno indication that department heads, as such, were solicited to join the Electrical Workers.Respondent relies upon the participation of Doxey in the organizational campaign of the"outside" union to indicate the interest of the Electrical Workers in the solicitation ofdepartment heads; the undersigned, however, has already found, upon the entirerecord,that Doxey was not a department head.44According to the minutes of the Association, Roy Larkin served it as Vice-Presidentin 1940, and R. P. Johnson as Secretary in 1941. In 1942, Larkin was elected Secretaryand Johnson served as Treasurer.829595-50-vol. 81-5 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDing machines upon the premises of the respondent;indeed, it was admitted bySuperintendent Friedrich that the companies which serviced the vending machineshad offered a share of the proceeds to the Association as the result of hissuggestion.'In 1:;38, on a date which does not appear on the record, President Neikirk ofthe Association requested and received 25 copies of the Association "By-Laws,"hectographed by the respondent without cost to the organization.Counsel forthe respondent argues that this element of assistance was insubstantial.Theincident is cited, however, not as an indication that the respondent relieved theAssociation of a substantial financial burden, but to establish the dependenceof the Association upon the respondent, even in matters which might be considered"trifling" under normal circumstances.The import of the incident, in otherwords, is based upon the manner in which it illuminates the close relationshipbetween the respondent and the Association ; the rule ofde mintlnis,therefore,has no significance here.Counsel for the Respondent contends that the foregoing facts, even if estab-lished by the record, do not establish a violation of the Act, since the organizationallegedly tainted by domination, interference and support was not a labor organ-ization during the period under review. This contention is without merit.Although it may be true, as counsel contends, that the Association throughoutthe period from 1937 to 1942 was primarily concerned with "benefits and beer,"the record clearly shows that it was suggested by the president of the respondentas a counterpoise to any attempt on the part of the employees to achieve self-organization in an affiliated union 46 Several witnesses testified credibly, andwithout equivocation, that when they signed the petition already noted, in thelane behind the respondent's plant, they understood their action as an indicationof their willingness to join an organization designed to forestall the choice of an"outside"union as their bargaining representative.It is significant in thisconnection that Rode, the principal advocate of the Association, admittedly hadthe petition signed in the alley because of his desire to make it "legal."Thisadmission constitutes a clear indication that Rode and the other sponsors of theAssociation intended to form a labor organization; the precaution would havebeen unnecessary in connection with the formation of it benefit society.At thesecond meeting of the Association, when called upon to discuss "any question"that might arise with respect to the organization, the attorney who had beenretained by the newly elected officers gave a talk on "collective bargaining."Andthe "By-Laws," when adopted, contained specific authorization for the employ-ment of an attorney to act on behalf of the Association in dealing with the95 Counsel for the respondent suggests that the income winch the Association derivedin this matter cannot be considered"financial support"because of the small amountinvolvedAlthough detailed figures for the period under review have not been madeavailable, those for a later period, in which the dues of the Association were substantiallyhigher, indicate that canteen and Coca-Cola income then supplied more than13%of theAssociation s regular monthly receiptsIn view of the fact that the monthly dues of theorganization were substantially lower in the period from 1937 to 1942,and even takinginto account the implication of witnesses foi the respondent that the number of employeeswas substantially less than the present complement during this period, the undersignedinfers and finds that the proportion of Coca-Cola and canteen income to the total regularincome of the Association during the period in question equaled or exceeded the proportionwhich was derived in the period from our victory in the war to the date of the hearingThe undersigned does not consider this proportion insubstantial.See, in this connection,Matter ofGilfillan Bros.Inc,53 N. L. R B 574 enf'd asmodified 148 F. (2d) 990(C. C A. 9),Matter of Curtiss-Wright Corporation,39 N. L R. B.992.46 SeeMatter of Tampa Electric Company,56 N. L. R. B. 122Q. JAMES R. KEARNEY CORPORATION53respondent on matters concerning the working conditions of employees. Inaddition, the procedure established by the "By-Laws" for the adjustment ofdisputes between members of the Association and the management, althoughcompletely inappropriate when considered in connection with the operation of abenefit society, is obviously consistent with the aims and objectives of an Associa-tion designed to function as a labor organization.Although it is true, as counsel for the respondent contends, that the Associa-tion was largely inactive during the period under review, in matters related towages, hours and working conditions, the minutes of the Association do estab-lish that on several occasions matters with which a labor organization might belegitimately concerned were the subject of discussion by the membership. Spe-cific reference is made in this connection to the discussion with respect to theimprovement of the parking lot, the change to a weekly pay period, thesuggested"acceptance" of a publication devoted to the interest of independentunions,and the meeting in August of 1941 at which the respondent's factory superin-tendent discussed his policy with respect to the assignment of overtime work.Secretary Larkin, one of the Association officers, testified that he regarded it asa labor organization before the execution of the contract.Upon the entirerecord, and particularly in the light of the facts recited above, the undersignedfinds no merit in the contention of the respondent that the Association, duringthe period from 1937 to 1942. was not a labor organization within themeaningof the Act. It follows, and the undersigned finds, that the domination, inter-ference and support which characterized the relationship between the respondentand the Association throughout the period under review constitutes a course ofconduct violative of the Act.Even if it be assumed, for the purpose of argument, that the contention of therespondent with respect to the early history of the Associationas a benefit so-ciety correctly conceives the fact, the history of employer domination, interfer-ence and support already noted must be held sufficient to disqualify theAssociation from acting as the representative of the employees after the executionof the 1943 agreement.The respondent argues, in effect, that the transformation of the Associationfrom a benefit society to a labor organization occurred contemporaneously withthe negotiation and execution of the agreement, that no affiliatedunion wasactive among the employees at the time when the organizationwas recognizedas their representative, that the recognition accorded by the respondent was notaccompanied by conduct proscribed by the Act, and that the transformation of theorganization from a benefit society to a labor organization represented, in effect,a "clear and open cleavage" which served to purge the Association of its priorrelationship with the respondent and enabled it to function thereafter as thefreely chosen representative of the employees.The argument of the respondent, although well articulated and worthy of con-sideration,misconceives the nature of the problem with which we are hereconcerned.Upon the respondent's view of the facts, accepted as true for pur-poses of the present discussion, the question presented for decision cannot besaid to involve an organization subjected to challenge as the "successor" of anassociation clearly dominated, interfered with and supported by an employerwithin the meaning of the Act. In conventional cases involving such a "suc-cessor" organization, it is true, the Board has held that the organization carriedno taint of illegality if the evidence established that its illegal predecessor hadbeen dissolved or disestablished, and if the new organization had been formedthereafter, under circumstances which established its character as a truly in- 54DECISIONSOF NATIONALLABOR RELATIONS BOARDdependent association.It is in such cases, therefore, that the conclusions of theBoard depend upon the ability of the parties to establish a so-called "clear andopen cleavage" between the organization found to be illegal and the organizationsubjected to challenge as a successor. In the instant case, however, the re-spondent actually argues that the Association, an organization to which theAct did not apply, became a labor organization under circumstances which wouldnegative the conclusion that it had been subjected to domination, interferenceor support during the period of its transformation and thereafter.The argu-ment that the metamorphosis established a "line of fracture" between the earlierfunction of the Association and its subsequent course of conduct is completelyinappropriate, therefore, and misconceives the significance of the cases in whichthe concept was applied.Even if the contention of the respondent with respect to the earlier characterof the Association is accepted as true, the most appropriate approach to theproblem posed by the transformation is that suggested by counsel for the Board,which seeks to analogize the instant case to those in which an organizationformed before the passage of the Act was challenged as illegal after the adoptionof the statute.47In all such cases it is well established that evidence of domina-tion and interference with the formation of the organization, together withevidence of support before the passage of the Act, may properly be consideredand given weight in determining whether the organization falls within the barof the statute thereafter.Similar reasoning is appropriate here, and even if itbe conceded, for the purpose of argument, that the conduct of the respondentin connection with the formation and development of the Association may nothave been illegalperse at the time, it may nevertheless be evidence worthy ofconsideration in determining whether the Association is capable of acting as arepresentative of the employees at any later date.Upon the entire record, then, and regardless of the view adopted with re-spect to the history of the organization, the undersigned finds that the relation-ship between the respondent and the Association in its formative period and earlyyears, particularly in view of the activity of department heads in the formationand administration of the latter, was such as to bar the possibility that theorganization might become, at any later date, an uninhibited representative of therespondent's employees, short of complete disestablishment and reformation-of which there is no evidence here.The record also establishes, however, contrary to the contention of the re-spondent, that the domination, interference and support which preceded the ne-gotiation and execution of the contract continued thereafter without substantialchange.Alhough it may be true, as the respondent contends, that the ideaof a contract with the respondent was initiated by the employees, and that it aroseindependently of an organizational activity by an affiliated union, a preponder-ance of the evidence establishes that the respondent accepted the Association asthe representative of its employees without requiring any proof of its status asa majority representative before the execution of the contract's In effect, ascounsel for the Board contends, the rights of the Association with respect to47Matter of EdwardG.Budd Manufacturing Company,41 N L.R. B. 872,884, enforced138 F. (2d) 86(C. C. A. 3)and casestherein cited ;N. L R B. V. SouthernBell Telephoneand TelegraphCompany,319 U. S. 5048 AlthoughJohnson, the head of the contract committee,testified consistentlywith thetestimonyof Vogel, thatan inquiry had been made as tothe Association's majority status,he could not recall the date. Inany event,no proof ofmajoritywas supplied. JAMES R. KEARNEY CORPORATION55recognition were assumed to be already established.Thereafter, and throughoutthe period of operation under the 1943 contract, the department heads who hadpreviously been active in the Association continued to serve it as officers and tomaintain their active participation in its afairs.45The financial support derivedby the organization from the canteen and Coca-Cola machines continued withoutinterruption.Although it is true that the Association carried a number ofgrievances with respect to rates of pay to the officials of the respondent andsecured the agreement of the respondent with respect to substantial adjustmentsin this connection, other elements in the relationship, notably the acquiescence ofthe Association in the request that it abandon its right to insist on maintenanceof membership, the declared unwillingness of President Grattendick to press thedemands of the Association for a change in the pay period practices of the re-spondent, and the occasion on which the secretary of the Association providedJames R. Kearney, Sr., with a summary of the events which had occurred at aspecial meeting of the organization, constitute substantial evidence of the degreetowhich the Association remained subject to the effective control of therespondent.Counsel for the respondent argued strenuously that the Association throughoutthe period in which it has been active as a labor organization, functioned ef-fectively in the interest of the employees and won substantial concessions fromthe respondent on their behalf.The undersigned does not consider the recordpersuasive in this connection.Although it is true that the respondent's em-ployees, as a group, received substantial pay increases under the "Kearney Plan"and other adjustments in the respondent's rates of pay, the undersigned notes thatalmost every concession cited by the respondent, from the time a contract wassuggested by the counsel of the Association, was granted only after prolongeddelay ; and that the concessions themselves, in almost every instance, were finallygranted as the result of external pressure-such as the organizational activity ofthe ElectricalWorkers in 1944, and the exigencies of the wartime manpowershortage.On two significant occasions, in the summer of '1944 and the springof 1946, the respondent agreed to changes which it had previously refused to con-sider only because of indications that the employees were considering an "out-side" affiliation.Upon the entire record, the undersigned infers and finds thatthe concessions to which counsel refers were offered primarily to persuade theemployees that such "outside" affiliation was not essential for the promotion oftheir interests ; they cannot be considered, in the light of all the circumstances,as the fruits of bargaining contemplated by the Act.In addition, and in any event, it is clear as a matter of law that the availableevidence with respect to the effective activity of the Association cannot serveto negate a finding that the relationship between it and the Respondent repre-sented a violation of the Act, when other evidence of probative value establishesthat the employer had in fact dominated, interfered with, and supported theorganization in question.B°The undersigned so finds.49 In addition to the service of Grattendick as the present head of the organization andthat of Larkin as its present Secretary,R. P. Johnson,Louis Dean,Roy Clyne, andWesley Vilda,alldepartment heads,have held official positions with the Association.Vilda, the head of a department with 15 employees,is the current Vice-President of theorganizationGIN. L. R. B. v. Link-BeltCo, 311 U.S. 584;N. L. R. B.v.SouthernBell Telephoneand Telegraph Company,319 U. S. 50.Matter of Neptune Meter Company,66 N. L. it. B.292, enf'd with modifications,158 P.(2d) 448(C. C. A. 2). 56DECISIONS OF NATIONAL LABOR RELATIONS BOARD4 Interference, restraint and coercionBy the activity of Mr. James R. Kearney, Sr., in June 1937, the Respondent, ineffect, cautioned its employees against becoming or remaining members of anoutside labor organization,and suggested to the employees the possibility ofeconomic losses if they joined, assisted or selected an outside labor organizationas their bargaining representative."Similarly-insofar as the acquiescence andparticipation of the Respondent's supervisory personnel in the discussion of anindependent organization on company time, the preparation of a petition uponthe Respondent's time and property, and the acquiescence of the Respondent'ssuperintendent in the conduct of an emplo3 ee meeting upon the Respondent'sproperty lent the weight of the Respondent's prestige to the organization of theAssociation-it must be said that the Respondent, in the person of its supervisoryemployees, urged and persuaded its other employees to join the Association andretain their membership thereafter."The complaint alleges that the Respondent interfered with, restrained, andcoerced its employees by granting individual wage increases and giving auto-matic wage increasesat a time when the Electrical Workers were attemptingto organize the plant.Upon the record, the only occa,,ion to which this allega-tion refers is that which was marked by the adoption of the "Kearney Plan," atthe height of the Electrical Workers' organizational campaign in August of 1944.The evidence establishes that a wage adjustment,comparable to the"KearneyPlan," was first suggested at a meeting attended by representatives of the Re-spondent and the Association in May of the year in question, prior to the inceptionof organizational activity on behalf of the Electrical Workers. It is clear, how-ever-as already noted-that negotiations with respect to the wage adjustmentlagged until the period immediately after the regular August meeting of the"Although it may be true,as counsel for the Respondent contends, that an employerispiivileged,under certain circumstances, to address his employees on company timeand property with respect to the necessity of self-organization and the several alternativesatailable to them in that connection,his argument fails to consider the effect of Mr.Kearney, Sr 's suggestion that a logs of employee bcnehts might follow affiliation with an"outside" unionSuch a suggestion is inherently coercive and calculated to restrainemployees in the exercise of rights guaranteed by the Act.When transmitted to themunder the circumstances revealed by the record it could only serve to transform an other-wise temperate and considered analysis of the choice before them in a covert threat of re-prisal if they chose a course of action which the Respondent did not favor.And since thesuggestion of possible loss derived its impact upon the employees from an effective contrastwith the exposition of benefitsalreadyenlo3ed,the speech as a whole must be consideredas an independent instance of interference,restraint and eoercion,proscribed by Section8 (1) of the Act.52Counsel for the Board contended that the 8(1) allegation,,of the complaint were alsosupported by evidence that Superintendent Friedrichhad acquiescedinmembership solici-tation in behalf of the Association by ordinary employees on company time and property,and that he had expressed himself on one or another occasion as to the obligation of theemployees to join and maintain membership in that organization.The testimony adducedin this connection is without corroborationIt is clear, however,on the other hand, thatSuperintendent Friedrich interposed no effective obstacle to the open solicitation of theemployees by other workers on company time and property in behalf of the Electricalworkers, at the height of its organizational campaign in the summer of 1944, althoughfully aware of developments in this connectionIn the absence of any evidence as todisparity of treatment,the undersigned concludes that the record does not warrant aspecific findingthat theRespondent interferedwith,coerced or restrained its employeesin the manner to which reference was made by counsel for the Board It will thereforebe recommended that Paragraph 6, sub-paragraph(d) of the complaint, which chargesthat the Respondent permitted and encouraged the solicitation of members by the As-sociation on the Respondent'spremises during working hours, be dismissed JAMES R. KEARNEY CORPORATION57Association at which the employees were addressed by a representative of theElectricalWorkers.Thereafter, on August 14, 15, and 17, negotiations for thewage adjustment were completed. It is obvious, and the undersigned finds, thatthe organizational activity of the Electrical Workers provided the impetus forultimate agreement upon the "Kearney Plan " The agreement was presented tothe employees at the next regular meeting of the Association, in conjunction witha suggestion that the representative of the Electrical Workers, who had beenpromised a further opportunity to speak, be denied the opportunity which hadbeen promised him.Upon the entire record, the undersigned infers and findsthat the timing of the `,Kearney Plan" was calculated to persuade the employeesthat affiliation with an "outside" union was not essential for their welfare, andthat the presentation of the "Kearney Plan," under the circumstances revealedby the record, represented a violation of Section 8 (1) of the Acts'It is also significant in this connection that several of the department heads-Johnson, Strotlikamp and Parks-expressed themselves at the time as opposed tothe idea of "outside" affiliation and deprecated the advantage which might bederived from abandonment of the Association. In addition, Superintendent Fried-rich, as found above, admonished an employee, on one occasion, not to pay atten-tion to a known adherent of the Electrical Workers. The statements to whichreference is made, although offered merely as expressions of opinion, which mightwell be considered privileged speech under other circumstances, must be evaluatedin the light of the context in which they were made. So considered, it is clearthat the statements form part of a course of conduct properly characterized as in-terference with the rights guaranteed in Section 7 of the Act, and the under-signed so finds.5.ConclusionsUpon the entire record, the undersigned finds that by suggesting to its employeesthe possibility of organization in a "union" of their own, coupled with a covertthreat of economic losses if they chose to affiliate with an "outside" union, by itsacquiescence in the use of company time and property for activities in connectionwith its formation, by the suggestion of Superintendent Friedrich that the As-sociation be permitted to share the proceeds of the vending machines upon theRespondent's property, by the active participation of its department heads inadministration of the Association throughout the period from 1937 to the dateof the hearing, and by the course of conduct set forth in this report, the Respond-ent has dominated and interfered with the formation and administration of theAssociation and contributed to its support, in violation of Section 8 (2) of the Act.In addition, the undersigned concludes and finds that by its course of conduct inthis connection, by suggesting the possibility that employee benefits previouslygranted might be lost if the employees affiliated with an "outside" union, by thecomments of its supervisory employees with respect to the merits of such affil-iation, and by the presentation of a plan for substantial wage adjustments at theheight of an organizational campaign by the Electrical Workers-calculated topersuade the employees that affiliation with an "outside" union was not essentialto their welfare, the Respondent has interfered with, restrained, and coerced itsemployees generally, in their exercise of the rights guaranteed by the Act.caThere is no indication, however, that officials of the Respondent expressly creditedthe wage adjustment to the Association in order to induce its employees to reject thethought of affiliation with the Electrical Workers.The undersigned, accordingly, willrecommendthat the allegations of the complaint in this connection, in Paragraph 6, sub-paragraph(f) be dismissed. 58DECISIONSOF NATIONALLABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above,occurring inconnection with the operations of the Respondent described in Section I, above,have a close,intimate,and substantial relation to trade, traffic,and commerceamongthe several States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V. THE REMEDYSince it hasbeen found that the Respondentengaged in and is engaging in un-fair labor practices affecting commerce, it will be recommended that the Re-spondent cease anddesist therefrom and take certain affirmative action designedto effectuate the policiesof the Act.It has been foundthat the Respondent dominated and interfered with the for-mation andadministration of the Kearney Employees Benefit Association, andcontributedfinancialand other support thereto.The effects and consequences ofsuch domination,interference and support-and particularly the inclusion of de-partment heads in a bargaining unit of productionand maintenanceworkers-render the Association incapable of serving the employees of the Respondent as agenuine collective bargaining agency.The Respondent's continued recognition ofthe KearneyEmployeesBenefit Association as the bargaining representative ofits employees,therefore, constitutes and will hereafter constitute a continuingobstacleto the unimpeded exercise by such employees of their right to self-organ-ization andcollective bargaining through representatives of their own free choice.It will be recommended, therefore, that the Respondent withdraw all recognitionfromthe Kearney Employees Benefit Association as the representative of any ofits employees for the purpose of dealing with the Respondent in respect to griev-ances,labor disputes, rates of pay, hours of employment or other conditions ofemployment, and completely disestablish the Kearney Employees Benefit Associa-tion as suchrepresentative.The agreement between the Respondent and the Association, as amended, alsoconstitutes an essential part of the unfair labor practices found, and representsa meanswhereby the unfair labor practices in question have been, and wouldcontinue to be, perpetuated. It will be recommended, therefore, that the Re-spondent cease and desist from performing or giving effect to the contract afore-said, orany amendment, extension, or renewal thereof, or any other contract,agreement or understanding with the Kearney Employees Benefit Association inrespect to grievances, labor disputes, wages, rates of pay, hours of employmentand other conditions of employment.Nothing in this Intermediate Report, how-ever, should be construed to require the Respondent to vary or abandon thoseprovisions of the agreement, or any extension, renewal, or modification thereof,which establish wages, hours of employment, rates of pay, seniority or othersubstantive features of its relationship with the employees themselves whichthe Respondent may have established in performance thereof, or to prejudice theassertion by employees of any rights they may have under the agreement, asamended.The maintenance of a company-dominated and supported organization repre-sents a ready and effective method of obstructing the self-organization of em-ployees, and preventing free choice on their part of a representative for thepurposes of collective bargaining.The lengthy history of the Respondent'sdomination and interference with respect to the Kearney Employees Benefit As- JAMES R. KEARNEY CORPORATION59sociation, marked in particular by the action of the Respondent's president, whoinitiated the discussion of such an organization among the employees, the ac-tivity of the Respondent's department heads therein-effective leaders of theorganization throughout its history-the continued financial support accordedto the organization, and the execution of a closed-shop contract with it in 1943constitutes a course of conduct which indicates a settled purpose to defeat self-organization and its objects among the employees of the Respondent.Althoughit is true that responsible agents and officers of the Respondent did not engagein active opposition to the organizational campaign of the Electrical Workers,the conduct of the Respondent and its agents in the course of that campaignconstituted a clear indication of the Respondent's preference with respect to theorganization of its employees, and served effectively to convince the employeesthat their interest would best be served by continued adherence to the Associa-tion.Upon the entire record, therefore, the undersigned concludes and finds thatthe conduct of the Respondent reflects a determination generally to interfere with,restrain and coerce its employees in the exercise of the rights guaranteedby the Act.Because of the Respondent's unlawful conduct and the under-lying attitude of opposition to the purpose of the Act revealed thereby, the un-dersigned is convinced that the unfair labor practices found are closely relatedto the other unfair labor practices proscribed by the Act, and that a danger oftheir commission in the future is to be anticipated from the course of the Re-spondent's conduct in the past.°4The preventive purpose of the Act may be frus-trated unless the order of the Board is co-extensive with the threat. In ordertherefore to make effective the interdependent guarantees of Section 7, to pre-vent the recurrence of unfair labor practices and thereby to minimize industrialstrife which burdens and obstructs commerce, and thus to effectuate the policiesof the Act, the undersigned will also recommend that the Respondent be orderedto cease and desist from interfering with, restraining or coercing his employeesin any other manner, in the exercise of the rights guaranteed them by the Act.Upon the foregoing findings of fact, and upon the entire record in the case,the undersigned makes the following :CONCLUSIONS OF LAW1.The International Brotherhood of Electrical Workers, Local 1145, affiliatedwith the American Federation of Labor, and the Kearney Employees Benefit As-sociation, unaffiliated, are labor organizations within the meaning of Section2 (5) of the Act.2.By dominating and interfering with the formation and administration of theKearney Employees Benefit Association, and by contributing financial and othersupport to it, the Respondent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8 (2) of the Act.3.By interfering with, restraining and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1) ofthe Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.64N. L.R. B. v. Empress Publishing Company,312 U S. 426,437:May DepartmentStores Companyv.N. L. R. B.,66 S. Ct. 203, 213, 326 U. S. 376. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, and uponthe entire record in the case, the undersigned recommends that the Respondent,James R. Kearney Corporation, of St. Louis, Missouri, its officers, agents, suc-cessors and assigns, shall :1.Cease and desist from :(a)Dominating or interfering with the administration of the Kearney Em-ployees Benefit Association or with the formation or administration of any otherlabor organization of their employees, and from contributing financial or othersupport to the said labor organization, or to any other labor organization oftheir employees ;(b)Recognizing or in any manner dealing with the Kearney Employees Bene-fitAssociation, or any successor thereto, as the representative of any of theiremployees for the purpose of dealing with the respondent concerning grievances,labor disputes, wages, rates of pay, hours of employment, or other conditions ofemployment ;(e)Performing or giving effect to their agreement of December 11, 1h43, withthe Kearney Employees Benefit Association or any amendment, extension, orrenewal thereof, or any other contract, agreement or understanding with theaforesaid organization in respect to grievances, labor disputes, wages, rates ofpay, hours of employment or other conditions of employment ; provided, however,that nothing herein shall be construed to require the respondent to vary thoseprovisions of the said agreement or any extension, renewal or modificationthereof, which establish wages, hours of employment, rates of pay, seniority orother substantive features of the relationship between the respondent and itsemployees, or to prejudice the assertion by employees of any rights they mayhave under such an agreement ;(d) In any other manner interfering with, restraining or coercing its employeesin the exercise of their right to self-organization, to form labor organizations, tojoin or assist International Brotherhood of ElectricalWorkers, Local 1145,affiliated with the American Federation of Labor, or any other labor organization,to bargain collectively through representatives of their own choosing, and toengage in concerted activities for the purposes of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Withdraw and withhold all recognition from the Kearney Employees Bene-fitAssociation as the representative of any of its employees for the purpose ofdealing with the respondent concerning grievances, labor disputes, wages, ratesof pay, hours of employment or other conditions of employment, and completelydisestablish the Kearney Employees Benefit Association as such representative ;(b)Post at its plant in St. Louis, Missouri, copies of the notice attached tothis Intermediate Report, marked "Appendix A." Copies of the said notice, tobe furnished by the Regional Director for the Fourteenth Region, after beingduly signed by the Respondent representative, shall be posted by the Respondentimmediately upon receipt thereof, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall betaken by the Respondent to insure that the said notices are not altered, defaced,or covered by any other material;(c)File with the Regional Director for the Fourteenth Region on or beforeten (10) days from the date of the receipt of this Intermediate Report, a report JAMES R. KEARNEY CORPORATION61in writing setting forth in detail the manner and form in which the Respondenthas complied with the foregoing recommendations.It is recommended that unless on or before ten (10)days from the date ofreceipt of this Intermediate Report the Respondent notifies the said RegionalDirector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the Respondent totake the action aforesaid.It is further recommended that Paragraph 6, sub-paragraphs(d) and (f) ofthe complaint be dismissed,for the reasons noted elsewhere in this report.As provided in Section 203.39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party or coun-sel for the Board may, within fifteen(15) days from the date of service of theorder transferring the case to the Board,pursuant to Section 203.38 of said Rulesand Regulations, file with the Board, Rochambeau Building, Washington 25, D. C.,an original and four copies of a statement in writing setting forth such excep-tions to the Intermediate Report or to any other part of the record or proceeding(including rulings upon all motions or objections)as he relies upon, togetherwith the original and four copies of a brief in support thereof;and any party orcounsel for the Board may, within the same period,file an original and four copiesof a brief in support of the Intermediate Report. Immediately upon the filingof such statement of exceptions and/or briefs, the party or counsel for the Boardfiling the same shall serve a copy thereof upon each of the other parties and shallfile a copy with the Regional Director. Proof of service on the other parties of allpapers filed with the Board shall be promptly made as required by Section 203.65.As further provided in said Section 203.39, should any party desire permissionto argue orally before the Board,request therefor must be made in writing tothe Board within ten (10) days from the date of service of the order transfer-ring the case to the Board.MAURICE M. MILLER,Trial Examiner.Dated April 15, 1947.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE HEREBY DISESTABLISH KEARNEY EMPLOYEES BENEFIT ASSOCIATION asthe representative of any of our employees for the purpose of dealing withus concerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment, and we will not recognizeit or any successor thereto for any of the above purposes.WE WILL NOT dominate or interfere with the formation or administrationof any labor organization or contribute financial or other support to it.WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations, to join or assist INTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS, LOCAL 1145, AFL, or any other labor organization, to bargaincollectively through representatives of their own choosing, and to engagein concerted activities for the purpose of collectivebargainingor other 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDmutual aid or protection.All our employees are free to become or remainmembers of this union, or any other labor organization.JAMES R. KEARNEY CORPORATION,Employer.By -------------------------------------(Representative)(Title)Dated ------------------------This notice must remain posted for 60 days from the date hereof,and mustnot be altered,defaced, or covered by any other material.